NORRIS, Circuit Judge,
concurring separately.
I concur in Judge Alarcon’s opinion except for Part IIB. I concur in Part IIB solely to the extent it rests on the ground that appellants’ failure to comply with the forthwith requirements of 46 U.S.C. § 742 resulted in a total want of jurisdiction and, therefore, the district court’s judgment was void and subject to attack pursuant to Rule 60(b)(4). I think that Judge Alarcon’s discussion of res judicata and direct versus collateral attack is unnecessary to the disposition of the case.